NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted November 19, 2009∗
                                     Decided November 23, 2009


                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge


No. 09-3235                                                      Appeal from the United
                                                                 States District Court for the
BILLY TORAIN,                                                    Northern District of Illinois,
       Plaintiff-Appellant,                                      Eastern Division.

                v.                                               No. 09 C 3660
                                                                 Rebecca R. Pallmeyer, Judge.
AT&T MANAGEMENT SERVICES, LP, et al.,
     Defendants-Appellees.


                                                Order

       Billy Torain was fired in June 2005. The district court dismissed the suit against
his ex-employer, and we affirmed, having first made it clear that the dismissal was with
prejudice. Torain v. Ameritech Advanced Data Services of Illinois, Inc., No. 08-3346 (7th Cir.
Apr. 1, 2009) (nonprecedential disposition).

        Torain then filed a new suit, seeking damages for the same assertedly wrongful


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-3235                                                                   Page 2

discharge. The district court dismissed the second suit as barred by res judicata (claim
preclusion) and added that Torain could not at all events proceed in forma pauperis, as
he has sufficient assets to pay the filing fee. (Torain’s attempt to conceal these assets
from the district court was the reason the judge dismissed his first suit. That he should
again propose to proceed in forma pauperis is unfathomable.)

        The appeal contends that claim preclusion is inapplicable, because the
defendants in the second suit differ from the defendant in the first, and the different
parties should not be deemed to be in privity. But if the current defendants are not
Torain’s former employer (or in privity with it), how could they be liable for his
dismissal? Torain seems to believe that all businesses associated within a holding
company structure (the ex-employer, and the current defendants, all are subsidiaries of
AT&T) are liable for each other’s wrongs. That would be possible only if they were
treated as a single employer, as they could be if the requirements for “piercing the
corporate veil” were met. See, e.g., United States v. Bestfoods, 524 U.S. 51 (1998). But if
that were so, the privity requirement also would be satisfied. And if the requirements
for “piercing” are not met, then it is impossible to understand how one business could
be held liable for another’s wrongful discharge. See, e.g., Bright v. Hill’s Pet Nutrition,
Inc., 510 F.3d 766 (7th Cir. 2007). So Torain cannot prevail, whether or not the
defendants in the current suit are in privity with the defendant in the first suit.

                                                                                  AFFIRMED